157 S.W.3d 644 (2004)
Stephen U. WEBB, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62552.
Missouri Court of Appeals, Western District.
November 23, 2004.
Motion for Rehearing and/or Transfer Denied February 1, 2005.
Application for Transfer Denied April 5, 2005.
Andrew A. Schroeder, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., EDWIN H. SMITH and HOWARD, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2005.

ORDER
PER CURIAM.
Movant appealed the denial of his Rule 24.035 motion. Judgment affirmed. Rule 84.16(b).